t c no united_states tax_court quality auditing company inc petitioner v commissioner of internal revenue respondent docket no 8794-99xx filed date p is a nonprofit corporation organized to audit structural steel fabricators pursuant to a quality certification program administered by the american institute of steel construction inc aisc aisc is likewise a nonprofit organization and is exempt from federal taxation under sec_501 i r c as its primary activity p inspects the quality control procedures used in facilities of fabricators applying to aisc for certification p evaluates whether such procedures are in compliance with the standards set forth in the aisc program the certification program was established by aisc at the request of public and private owners and developers who desired a reliable method for selecting competent fabricators from among those who submit bids for the steel work component of a construction_project p seeks tax-exempt status as an organization described in sec_501 i r c on the grounds that p is operated exclusively for the charitable purposes of lessening the burdens of government and encouraging safe construction for the benefit of the general_public - - held p furthers private interests and therefore is not operated exclusively for exempt charitable purposes consequently p is not entitled to exemption from income_taxation under sec_501 i r c as an organization described in sec_501 i r c james a nitsche for petitioner joan ronder domike for respondent opinion nims judge respondent determined that petitioner quality auditing company inc does not qualify for exemption from federal income_taxation under sec_501 as an organization meeting the reguirements of sec_501 having exhausted its administrative remedies petitioner challenged respondent’s determination by timely invoking the jurisdiction of this court for a declaratory_judgment pursuant to sec_7428 the case was submitted for decision under rule upon the stipulated administrative record for purposes of this proceeding the facts and representations contained in the administrative record are accepted as true see rule b and are incorporated herein by this reference the issue for decision is whether petitioner is operated exclusively for charitable purposes within the meaning of sec_501 c unless otherwise indicated all section references are to sections of the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background petitioner a nonprofit corporation with a principal_place_of_business in bristol virginia at the time of filing its petition was formed under the laws of virginia on date developments and concerns within the structural steel fabrication industry and particularly the response thereto by the american institute of steel construction inc aisc led to petitioner’s genesis aisc is a nonprofit organization exempt from federal income_taxation pursuant to sec_501 since its founding in aisc has been engaged primarily in the creation of standardized engineering codes and specifications for use in the fabrication and construction of steel-framed buildings and bridges during the 1960's a number of governmental agencies and private industrial owners and developers approached aisc and requested that it develop a certification program for structural steel fabricators as technological advances had increased both the predominance and the complexity of steel’s role in commercial and residential structures a growing concern over potential differences in gquality had arisen among entities attempting to select contractors for this component of a building project yet few owners and developers had sufficient expertise time or q4e- funds to adequately investigate the fabricators submitting project bids aisc undertook to create a program which would afford the requested quality assurances working in collaboration with engineers architects contractors and other industry participants including governmental agencies aisc developed and trademarked the aisc quality certification program this certification program incorporates codes standards and specifications for particular aspects of the fabricating process developed by among others the american welding society the steel structures painting council the american society for testing materials the bolting council and aisc the program is designed to verify that fabricators have in place a quality control system that will assure compliance with such construction standards as well as with contract requirements ongoing revision and upgrading of the program track changes and advancements within the industry the certification program operates in the following manner fabricators desiring certification often because the owner or developer of a project conditions bid awards thereon submit an application and appropriate fee to aisc the fees so charged are determined in accordance with a schedule set by aisc and are based upon the fabricator’s status as a member or nonmember of aisc the type of certification sought and the number of employees at the facility the program is open to all - - fabricators regardless of aisc membership but the fee is less for members also responsible for aisc dues the following four types or categories of certification are available conventional steel building structures simple steel bridges complex steel building structures and major steel bridges a paint endorsement is also offered fees for a first-time audit range from dollar_figure to dollar_figure aisc then contracts with and pays for an independent entity to perform the actual audit investigation of the fabricator’s facility the auditor evaluates the fabricator’s quality control procedures to determine whether such procedures adequately test for and ensure compliance with the industry specifications incorporated in the aisc program no particular structure project or product is certified rather the construction process itself is examined following the audit the auditor communicates his or her findings to the fabricator and recommends to aisc whether certification should be awarded upon receipt of a positive recommendation from the auditor aisc forwards to the fabricator documentation reflecting aisc certified status if the auditor does not believe certification warranted the fabricator may choose to be reevaluated after corrective actions have been implemented the specific report pertaining to a given audit is not disseminated to the public but aisc publishes the names of certified companies -- - in so administering the certification program aisc initially contracted with abstect a private for-profit company to conduct the facility audits problems with this arrangement developed however because a profit-driven enterprise was unwilling to reinvest a sufficient portion of the fees charged to achieve the level of auditor training and audit consistency necessary for a uniform reliable certification program aisc therefore provided the startup_capital to establish petitioner as an independent nonprofit corporation petitioner’s articles of incorporation state that its purpose is to conduct quality certification and inspection programs which meet the requirements of private and public standards setting bodies and governmental agencies substantially_all of petitioner’s time and resources are dedicated to performing the quality audit function and no other entities presently furnish this service petitioner is governed by a board_of directors consisting of the sitting chairman of aisc the sitting chairman of aisc’s committee on fabricating operations and standards petitioner’s president and ceo and two elected members petitioner operates by hiring and training independent contractors to inspect and audit the facilities of fabricators applying to aisc for certification these auditors are paid_by petitioner dollar_figure per audit day plus expenses which include airfare lodging transportation and telecommunications petitioner also pays - royalties to aisc for use of its trademarked certification program petitioner’s income is derived solely from the fees charged aisc for conducting the quality audits these fees are determined annually by petitioner’s board based upon an estimate of the costs expenses and overhead associated with providing the auditing service petitioner’s stated intent is to set fees at a level which approximates actual cost the request for tax- exemption submitted by petitioner to respondent estimated an excess loss of revenue over expenses for the years and of dollar_figure dollar_figure and dollar_figure respectively the majority of steel structures in the united_states are built without imposing a certification prerequisite on fabricators however the aisc certification program has increasingly become recognized as furthering structural integrity and quality within the steel fabrication industry numerous private and public owners developers and contractors including the army corps of engineers and to state highway departments now require aisc certification for bridges and other metal work to promote such use of the program aisc solicits owners and developers to require certification of fabricators submitting bids the following is representative of a communication sent by aisc for this purpose congratulations on reaching the bid stage of the new cleveland stadium we understand this is a complex project requiring skilled and experienced construction contractors aisc the non-profit association responsible for the specification for design and fabrication of structural steel for buildings for over years offers a quality certification intended to make the task of selecting qualified bidders more reliable the aisc quality certification program is internationally recognized as a leader in ensuring that steel fabricators have the equipment personnel and procedures to handle specific types of projects by requiring an aisc quality certified fabricator you will join a growing list of designers and owners who have elected to use the program including the u s army corps of engineers the navy facilities command and states currently more than shops representing companies in the united_states canada japan and korea are certified--with more being added each month though some specifiers have expressed concern that requiring a quality certified fabricator will raise project costs rest assured that this is not the case the program is administered by fabricators for fabricators with an annual fee to a fabricator of usually less than dollar_figure this fee is much less than comparable programs in other industries the fee funds the cost of administering the program and performing audits the program relies on the use of prevailing industry standards so there are no implementation costs associated with the program and the audits often provide a cost benefit for fabricators since they not only review a company’s existing quality procedures but also help to inform a fabricator about the latest industry issues and trends many program participants have reported that their procedures and practices have greatly improved under the impetus of quality certification audits we therefore recommend that project specifications require fabricators bidding on a project be certified and that contracts be awarded to fabricators that are certified prior to submitting their bid the aisc quality certification program exists to provide assurances to construction team members such as yourself that suppliers are capable of performing according to your specification we hope you will let us help you with your work by awarding the project to currently certified fabricators --- - the cleveland stadium is a highly complex and visible project we recommend the following language be inserted n sic your structural steel specification the structural steel fabricator shall be certified at the time of bid in the aisc quality certification program in the complex steel structure category with a sophisticated paint endorsement a copy of the certificate shall be submitted with the bid documents tf you’d like more information on the certification program please feel free to call petitioner’s application_for exemption under sec_501 for its role in the above-described quality certification endeavor was received by the internal_revenue_service on date on date respondent issued the final adverse_ruling which is the subject of this litigation discussion i general rules sec_501 exempts from federal income_taxation organizations described in sec_501 among the organizations so described are those set forth in sec_501 c corporations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual -- - in order to be exempt under sec_501 an organization must be both organized exclusively for one or more of the exempt purposes specified in the section known as the organizational_test and operated exclusively for such purposes known as the operational_test see sec_1 c -1 a income_tax regs failure to satisfy either test forecloses a sec_501 exemption see id in application of the organizational and operational tests exclusively does not mean ‘ solely’ or ‘absolutely without exception’ 102_tc_558 quoting 71_tc_102 affd 37_f3d_216 5th cir see also 79_tc_793 nonetheless the presence of a single nonexempt purpose if substantial in nature precludes exempt status regardless of the number or importance of truly exempt purposes see 326_us_279 113_tc_47 nationalist movement v commissioner supra pincite 92_tc_1053 to satisfy the exclusivity requirement as it pertains to the organizational_test the entity’s articles of organization must limit its purposes to those which are exempt and must not expressly empower it to engage except in insubstantial part in activities not in furtherance of exempt purposes see sec_1 c -1 b a and b income_tax regs with respect to the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c income_tax regs additionally although an organization may be engaged only ina single activity directed toward multiple purposes both exempt and nonexempt failure to satisfy the operational_test will result if any nonexempt purpose is substantial see redlands surgical servs v commissioner supra pincite copyright clearance ctr inc v commissioner supra pincite exempt purposes in turn are those specified in sec_501 such as religious charitable scientific and educational see sec_1 c -1 d income_tax regs charitable is further defined as follows the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such terms include relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions to eliminate prejudice and discrimination to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1 c -1 d income_tax regs however regardless of the presence of what might otherwise be proper exempt purposes an explicit exception to sec_501 status exists in that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1 c -1 d income_tax regs private interests within the meaning of this rule include not only related_persons and insiders but also unrelated and disinterested private parties see id american campaign academy v commissioner supra pincite9 in other words if an organization benefits private interests it will be deemed to further a nonexempt purpose see american campaign academy v commissioner supra pincite the organization will thereby be prevented from operating primarily for exempt purposes absent a showing that no more than an insubstantial part of its activities further the private interests or any other nonexempt purposes id the burden_of_proof rests on petitioner to demonstrate based on materials in the administrative record that it is organized and operated exclusively for exempt purposes not benefiting private interests more than incidentally see rule c a redlands surgical servs v commissioner supra pincite american campaign academy v commissioner supra pincite- il contentions of the parties petitioner contends that it satisfies the requirements of sec_501 for exemption from federal taxation as a charitable_organization petitioner maintains that it is organized and operated exclusively for charitable purposes that no part of its net_earnings inures to the benefit of private individuals and that it serves public rather than private interests according to petitioner its purpose and activities gualify as charitable in that quality auditing of steel fabrication firms both lessens the burdens of government and encourages the safe construction of buildings and bridges for the benefit of the general_public conversely respondent asserts that petitioner is not entitled to exemption from taxation under sec_501 and c respondent concedes that petitioner is organized exclusively for exempt purposes and that no part of its net_earnings inures to the benefit of proscribed private individuals however it is respondent’s position that petitioner’s inspection activity neither lessens the burdens of government nor confers upon the general_public any benefit which is not merely incidental to petitioner’s furthering of the private interests of aisc and firms within the steel industry we conclude for the reasons explained below that petitioner has failed to establish that it qualifies for exemption from tax as a charitable_organization within the meaning of sec_501 til application the question of whether petitioner is entitled to tax-exempt status as a sec_501 organization turns here upon whether petitioner is operated exclusively for exempt purposes petitioner’s primary activity consists of performing audits of steel fabricators who have applied to aisc for quality certification petitioner contends that in so functioning it operates exclusively for the charitable purposes of lessening the burdens of government and encouraging safe construction for the benefit of the general_public we examine each of these potential grounds for exemption a lessening the burdens of government an organization can be classified as having the charitable purpose of lessening the burdens of government only if two criteria are satisfied see 88_tc_1 ndollar_figure affd without published opinion 838_f2d_465 4th cir -- - university med resident servs p c v commissioner tcmemo_1996_251 public indus inc v commissioner tcmemo_1991_3 first the activities engaged in by the organization must be those which a governmental_unit considers to be its burden see columbia park recreation association v commissioner supra pincite n university med resident servs p c v commissioner supra public indus inc v commissioner supra in other words it must be shown that a governmental_unit accepts as its responsibility the activities conducted by the organization and recognizes the organization as acting on the government’s behalf see columbia park recreation association v commissioner supra pincite second the organization’s performance of the activities must actually lessen the burdens of government see columbia park recreation association v commissioner supra pincite n university med resident servs p c v commissioner supra public indus inc v commissioner supra however the mere fact that such activities might improve the general economic well-being of the nation or a state or reduce any adverse impact from the failure of government to carry out such activities is not enough public indus inc v commissioner supra applying these criteria to the case at bar we conclude that petitioner has failed to make the requisite showing for an exemption on the basis of lessening government burdens petitioner’s primary activity consists of performing quality -- - audits of steel fabricators yet there is no indication in the record that governmental units consider it their burden to inspect or certify the quality control procedures in place in the facilities of private fabricators the quality inspection and certification activities here are not part of a legislated governmental program are not the result of an express governmental delegation of function and do not seek to enforce governmentally established standards or guidelines see 76_tc_394 relying on such factors to hold that a taxpayer’s testing and certification of agricultural products lessened the burdens of government see also 74_tc_240 finding an entity authorized by statute to review utilization of government-subsidized programs to lessen the burdens of government rather the record reflects only that governmental agencies were among those who initially requested that aisc develop a certification program and who have since made use of the program in awarding bids although such involvement shows a concern with obtaining high-quality steel work in public projects it falls short of demonstrating that governmental units view a program for auditing steel fabricators as a government responsibility and recognize petitioner as acting on their behalf the record is likewise bereft of evidence that in absence of the aisc program governmental entities would have undertaken to develop a similar program or to conduct actual audit inspections furthermore to the extent that the existence of the aisc program and petitioner’s role therein facilitate the government in selecting qualified fabricators an equivalent benefit is conferred upon private owners and developers private entities joined with public in requesting the aisc program and likewise utilize the program in awarding bids if as petitioner contends it is operated to lessen the burdens of government it would follow that it is also operated to lessen the burdens on private parties while the former is a charitable purpose the latter is not and the record offers no basis upon which to determine that the latter is merely incidental to the former we thus cannot conclude that petitioner is operating exclusively for the charitable purpose of lessening the burdens of government b encouraging safe construction we turn to the question of whether petitioner is operating exclusively for the charitable purpose of encouraging safe construction for the benefit of the general_public we acknowledge that furthering public safety is indeed a charitable objective moreover we do not dispute that the aisc certification program and petitioner’s audit activities promote increased structural integrity and safety in steel buildings and -- - bridges nonetheless we find that petitioner’s activities also further private interests to a degree that is more than insubstantial see 326_us_279 petitioner performs quality audits at the request of aisc which in turn acts at the request of steel fabricators applying for certification neither aisc nor the fabricators however are public entities as an organization_exempt_from_taxation under sec_501 aisc is a business league or board_of trade such entities are defined as follows a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it 1s an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business sec_1 c -1 income_tax regs hence aisc is classified as an organization which seeks the betterment of an industry not the betterment of the general_public although aisc’s actions are not profit-motivated and may have positive results for society at large that does not transform aisc’s purpose and activities undertaken in furtherance thereof from private to public as expressed by this court it is clear however that not all organizations which incidentally enhance the public good will be classified as public organizations within the meaning of sec_501 one need only glance at the other types of organizations described in sec_501 for examples of nonpublic organizations which often do much to enhance the public good we think it is significant that congress enacted special exemption provisions for certain types of organizations which would be unable to meet the stricter sec_501 tests which require service to public interests rather than to private ones 92_tc_1053 here the development and administration of a quality certification program at the request of and for the structural steel industry would appear to be consistent with aisc’s mission as a sec_501 organization aisc in its solicitations to owners and developers states that the program is intended to make the task of selecting qualified bidders more reliable and exists to provide assurances to construction team members such as yourself that suppliers are capable of performing according to your specification the focus thus seems to be on aiding industry participants with any benefit to the general_public being merely secondary we note that safety is never mentioned in the solicitation and having qualified bidders and suppliers would address a host of concerns distinct from that of ending up with a finished product that will not harm its users increased nonconformities delays project cost overruns reduced structure longevity and frequent repair expenditures are among the problems that could flow from hiring fabricators with inadequate - - guality control therefore to the extent that petitioner serves aisc’s interests in carrying out its sec_501 role of industry betterment petitioner benefits a private interest the steel fabricators who request audits and whose facilities petitioner inspects are likewise private entities moreover because these fabricators operate as commercial enterprises we are constrained to assume that they largely apply for certification when to do so furthers their primary objective of making a profit we doubt that firms would seek and pay to obtain certified status unless they believed the investment would prove lucrative in the future they likely wish to pursue revenues from a contract requiring certification or they see the certification process as a vehicle to increased work through an improved control process and reputation for quality thus in auditing these fabricators petitioner is once again furthering private interests lastly petitioner has failed to convince us that the private interests discussed above are insubstantial in comparison to the benefit reaped by the general_public the majority of steel structures built in the united_states do not require certified fabricators the certification process itself does not result in petitioner’s inspecting or certifying the safety of any finished structure or product with which the public might come in contract rather petitioner evaluates the internal quality --- - control procedures of private for-profit steel fabricators incident to a quality certification program administered by a nonpublic sec_501 entity and implemented at the request of steel industry participants accordingly we conclude that petitioner is operated to a substantial degree for the benefit of private interests including those of aisc and members of the steel industry as furthering private interests constitutes a nonexempt purpose petitioner has not established that it is operated exclusively for exempt charitable purposes we hold that petitioner is not entitled to exemption from taxation as a charitable_organization described in sec_501 to reflect the foregoing decision will be entered for respondent
